Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 1 of 7                 PageID 486




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 EDWARD ALAN YEARTA,

        Plaintiff,

 vs.                                                         Case No. 2:17-CV-02117-SHM-egb

 AMUSEMENTS OF AMERICA, INC.;                                              JURY DEMANDED
 DELTA FAIR, INC.; UNIVERSAL FAIRS,
 LLC; and BELLE CITY AMUSEMENTS,
 INC.,

        Defendants;

 AMUSEMENTS OF AMERICA, INC. and
 DELTA FAIR, INC.,

        Cross-claim Plaintiffs,

 vs.

 BELLE CITY AMUSEMENTS, INC.

        Cross-claim Defendant.


  STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF BELLE CITY
         AMUSEMENTS, INC.’S MOTION FOR SUMMARY JUDGMENT


        Defendant Belle City Amusements, Inc., by and through undersigned counsel, pursuant to

 Federal Rule of Civil Procedure 56 and Local Rule 56.1, files this Statement of Undisputed

 Material Facts in support of its Motion for Summary Judgment as to the Cross-claims asserted

 against it by Amusements of America, Inc. and Delta Fair, Inc.

        1.      The present lawsuit originated as Plaintiff Edward Alan Yearta (“Plaintiff” or

 “Yearta”)’s action for negligence against Amusements of America, Inc. (“AoA”); Delta Fair, Inc.




                                                1
Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 2 of 7                   PageID 487




 (“DF”); Belle City Amusements, Inc. (“BCA”); and Universal Fairs, LLC. (See generally First

 Am. Compl., ECF No. 25.)

        2.      In his lawsuit, Mr. Yearta claimed injuries arising from an accident that occurred

 on August 30, 2016 at the 2016 Delta Fair & Music Festival (“2016 Delta Fair”) in Memphis,

 Tennessee. (See First Am. Compl. ¶¶ 13, 17, ECF No. 25.)

        3.      Mr. Yearta, an employee of Prime Time Amusements, was setting up a ride called

 the Alpine Bob, which had been plugged into a generator owned by BCA. (See First Am.

 Compl. ¶¶ 32-34, ECF No. 25.)

        4.      Another ride, the Ring of Fire, owned by AoA, was also being set up at the same

 time by an AoA employee and plugged into the same generator. (See AoA’s Resp. to Pl.’s First

 Set of Requests for Admissions, Nos. 2, 16, 18-19, attached hereto as Exhibit 1.)

        5.      While an AoA employee was erecting the Ring of Fire, the Ring of Fire became

 energized by the power line above and electrocuted Mr. Yearta on the Alpine Bob. (See Ex. 1,

 AoA’s Resp. to Pl.’s First Set of Requests for Admissions, Nos. 20, 24-26.)

        6.      As a result of this incident, the Tennessee Occupational Safety and Health

 Administration (“TOSHA”) punished AoA for violating Tenn. Code Ann. § 50-3-1003(a), a state

 statute which prohibits erection of any machinery or equipment within 10 feet of voltage

 overhead lines and has an intended purpose of protecting employees. (See Ex. 1, AoA’s Resp. to

 Pl.’s First Set of Requests for Admissions, Nos. 30, 40, 42, 43, 45, 48.)

        7.      The investigation by TOSHA revealed that “a section of the Ring of Fire

 contacted a 13.2 Kv overhead powerline while in the process of setting up the ride,” violating

 Tenn. Code Ann. § 50-3-1003(a), and “requests for Accident Logs (OSHA 300 forms) for the

 last three years were made on September 1, 2016 and September 2, 2016,” but not received, in



                                                  2
Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 3 of 7                     PageID 488




 violation of Tennessee Department of Labor and Workforce Development Rule 0800-01-

 03.05(2)(a). (See Ex. 1, AoA’s Resp. to Pl.’s First Set of Requests for Admissions, No. 42.)

        8.      Initially, Mr. Yearta only brought suit against AoA and DF. (See generally

 Compl., ECF No. 1.)

        9.      AoA designed certain aspects of the layout of the 2016 Delta Fair while DF was

 responsible for the overall design layout. (See Ex. 1, AoA’s Resp. to Pl’s First Set of Requests

 for Admissions, No. 1.)

        10.     AoA decided the location of the Ring of Fire at the 2016 Delta Fair, and an

 employee of AoA, who was aware of the high-voltage overhead power lines to the north, marked

 the location where the Ring of Fire was to be placed. (See Ex. 1, AoA’s Resp. to Pl’s First Set of

 Requests for Admissions, Nos. 6-7.)

        11.     Mr. Yearta’s complaints against AoA claimed its employees and/or agents were

 negligent because they: failed to properly mark and place the Ring of Fire ride; failed to pay

 attention to what they were doing; failed to properly set up the Ring of Fire ride to avoid injury;

 and failed to use reasonable and due care to avoid the power line while setting up the Ring of

 Fire ride. (See First Am. Compl. ¶ 47.)

        12.     Mr. Yearta also asserted that AoA negligently caused his injuries when it: failed

 to safely map out and plan the carnival midway; failed to properly train its employees to safely

 set up its rides, including the Ring of Fire; failed to establish, implement, and enforce sufficient

 policies, procedures, and guidelines for employees regarding the safe set up and operation of

 rides, including the Ring of Fire; and failed to properly mark and place the Ring of Fire ride.

 (See First Am. Compl. ¶ 48.)




                                                  3
Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 4 of 7                    PageID 489




        13.     Mr. Yearta also alleged negligence per se against AoA due to its violation of

 Tenn. Code Ann. § 50-3-1003(a). (See First Am. Compl. ¶ 49.)

        14.     DF hosts the Delta Fair & Music Festival annually and was the entity who

 contracted with AoA to provide rides and amusements for the 2016 Delta Fair. (See First Am.

 Compl. ¶¶ 16, 18, ECF No. 25.)

        15.     Mr. Yearta’s complaints against DF claimed DF was negligent because it: failed

 to safely map out and plan the carnival midway; failed to supervise the contractors setting up

 rides; failed to establish, implement, and enforce sufficient policies, procedures, and guidelines

 for the placement of rides and/or safety of patrons; and failed to prohibit the placement of rides

 in locations where they could come into contact with power lines. (See First Am. Compl. ¶ 52.)

        16.     Only after AoA asserted comparative fault against BCA, alleging that its

 negligence in failing to ground or to properly ground the generator involved in the incident

 caused or contributed to Mr. Yearta’s injuries, did Mr. Yearta amend his complaint to add BCA

 as a party. (See generally First Am. Compl.)

        17.     Mr. Yearta testified that the generator was grounded; he testified that he was

 certain that it was because he would not have hooked up his ride to the generator if it were not.

 (Deposition of Edward Yearta, 423:7-13; 424:1-5, 8-9, 13-25; 425:13-15, excerpts attached

 hereto as Exhibit 2.)

        18.     Both AoA and DF filed Cross-claims for indemnification pursuant to a contract

 between AoA and BCA, the Independent Attraction Contract (“IAC”). (See generally AoA’s

 First Am. Crossclaim, ECF No. 42; DF’s Am. Answer and Cross-Claim against BCA, ECF No.

 96.)




                                                 4
Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 5 of 7                    PageID 490




        19.     The IAC is a contract drafted by AoA and used by AoA when it subcontracts

 amusements rides at fairs. (See Deposition of Dominic Vivona, 29:8 - 30:2, excerpts attached

 hereto as Exhibit 3.)

        20.     The IAC obligated BCA to provide eight specific rides at the 2016 Delta Fair, as

 identified in the contract. (See Ex. B to AoA’s First Am. Crossclaim, ¶ 3, ECF No. 42-2; Ex. A

 to DF’s Am. Answer and Cross-Claim against BCA, ¶ 3, ECF No. 96-1.)

        21.     The contract contained the following language:

        SUBCONTRACTOR further agrees to indemnify and defend AMUSEMENTS
        OF AMERICA, VIVONA FAMILY ENTERTAINMENT, DELTA FAIR INC.,
        AGRICENTER INTERNATIONAL, SHELBY COUNTY GOVERNMENT and
        its officers, employees, agents and other subcontractors for, and to hold
        AMUSEMENTS OF AMERICA, VIVONA FAMILY ENTERTAINMENT,
        DELTA FAIR INC., AGRICENTER INTERNATIONAL, SHELBY COUNTY
        GOVERNMENT and its officers, employees, agents and other subcontractors
        harmless against, any and all injuries, claims, losses or liabilities which result
        from any acts or omissions of SUBCONTRACTOR or of any
        SUBCONTRACTOR’S employees, agents or subcontractors in connection with
        the engagements hereunder or which may otherwise arise in connection with the
        SUBCONTRACTOR’S engagement hereunder.

 (See Ex. B to AoA’s Cross-Claim, ¶ 17, ECF No. 42-2; Ex. A to DF’s Am. Answer and Cross-

 Claim against BCA, ¶ 17, ECF No. 96-1.)

        22.     The IAC provides that the “agreement shall be deemed made in the State of New

 Jersey and shall be construed in accordance with laws of New Jersey.” (See Ex. B to AoA’s First

 Am. Crossclaim, ¶ 21, ECF No. 42-2; Ex. A to DF’s Am. Answer and Cross-Claim against BCA,

 ¶ 21, ECF No. 96-1.)

        23.     AoA representatives testified that the IAC does not address generators at all. (See

 Ex. 3, Deposition of Dominic Vivona, 30:13 - 31:2; 44:8 - 45:16; see also Deposition of

 Christopher Vivona, 248:16 - 251:6, excerpts attached hereto as Exhibit 4.)




                                                 5
Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 6 of 7                    PageID 491




           24.   AoA representatives testified that the provision of a generator from BCA

 occasionally is strictly a verbal arrangement and service provided for which BCA receives no

 additional compensation. (See Ex. 3, Deposition of Dominic Vivona, 44:8-22; 46:24 - 47:4; Ex.

 4, Deposition of Christopher Vivona, 233:12-19, 234:2-5.)

           25.   A ride operator is not always asked to bring a generator with it every time it

 provides a ride to AoA, and the generator that is brought by a ride operator may not even be used

 at all.    (See Ex. 3, Deposition of Dominic Vivona, 47:10 - 48:10; Ex. 4, Deposition of

 Christopher Vivona, 239:25 - 240:9.)

           26.   The parties mediated the matter on October 24, 2018, which resulted in the

 resolution of Mr. Yearta’s claims against all Defendants. (See Mediation Certification, ECF No.

 100.)

           27.   Settlement negotiations had proceeded without BCA’s participation, but BCA

 later learned that a settlement amount had been reached that did not include consideration of

 BCA’s negligence. (See Letter from DF’s counsel, attached hereto as Exhibit 5.)1

           28.   BCA was informed that the settlement “merely contemplates the liability of AoA

 and Delta Fair.” (See Ex. 5, p. 5.)




 1
   In anticipation of any argument regarding the admissibility of Exhibit 5 to this Statement, BCA
 states that such evidence is not prohibited by Fed. R. Evid. 408 because it is not being used for
 impermissible reasons, but rather for another purpose. As the Cross-claims seek indemnification
 from BCA for any settlement paid to Yearta, inter alia, in this lawsuit, the Cross-claim Plaintiffs
 have placed Yearta’s settlement at issue, and the cited evidence is probative of whether Yearta’s
 settlement was a loss resulting from AoA and/or DF’s negligence under New Jersey
 indemnification law. Additionally, Exhibit A is most naturally understood as a bad faith demand
 letter to an insurer, rather than any settlement conversations, as the letter explains that the
 demand is made pursuant to Tenn. Code Ann. § 56-7-105.
                                                 6
Case 2:17-cv-02117-SHM-jay Document 101-2 Filed 01/04/19 Page 7 of 7                    PageID 492




                                                      Respectfully submitted,

                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL, AND BERKOWITZ, PC


                                                       /s Mary Wu Tullis
                                                      Bruce A. McMullen (Tenn. Bar No.18126)
                                                      Mary Wu Tullis (Tenn. Bar No. 31339)
                                                      165 Madison Ave., Suite 2000
                                                      Memphis, TN 38103
                                                      (901) 526-2000
                                                      bmcmullen@bakerdonelson.com
                                                      mtullis@bakerdonelson.com

                                                      Attorneys for Belle City Amusements, Inc.


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 4, 2019, a copy of the foregoing
 electronically filed document was served on the parties listed below via first class mail, postage
 prepaid, unless said party is a registered CM/ECF participant who has consented to electronic
 notice, and the Notice of Electronic Filing indicates that Notice was electronically mailed to said
 party:

 Randall L. Kinnard                                  J. Mark Griffee
 John F. Teitenberg                                  BLACK McLAREN JONES RYLAND &
 KINNARD, CLAYTON & BEVERIDGE                        GRIFFEE, P.C.
 The Woodlawn                                        530 Oak Court Drive, Ste. 360
 127 Woodmont Boulevard                              Memphis, TN 38117
 Nashville, TN 37205

 Gregory L. Mast
 FIELDS HOWELL LLP
 1180 W. Peachtree Street, Ste. 1600
 Atlanta, GA 30309


                                                      s/ Mary Wu Tullis




                                                 7
